Citation Nr: 1604545	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  14-20 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for an acquired psychiatric disability.

2.  Entitlement to service connection for an acquired psychiatric disability, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Esq.


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  


FINDINGS OF FACT

1.  A June 1989 RO decision denied entitlement to service connection for a nervous condition; the Veteran did not appeal or submit new and material evidence within one year of the decision. 

2.  Evidence received since the June 1989 RO decision is new and material, and the Veteran's claim is reopened.

3.  The Veteran's acquired psychiatric disability is permanently aggravated by his service connected hearing loss disability.


CONCLUSIONS OF LAW

1.  The June 1989 RO decision that denied entitlement to service connection for a nervous condition is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015). 
 
2.  New and material evidence has been received since the June 1989 RO decision, and the Veteran's claim for entitlement to service connection for an acquired psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for entitlement to service connection for an acquired psychiatric disability have been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran's claim for entitlement to service connection for a nervous condition was denied in a June 1989 RO decision; the Veteran did not appeal.  In February 2010, the Veteran filed a new claim for an acquired psychiatric disability.  The RO reopened the Veteran's claim, but denied entitlement to service connection in a June 2011 rating decision.  The Veteran has appealed.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The RO denied the appellant's prior claim because there was no evidence that the Veteran's acquired psychiatric disability had onset in service or was caused or aggravated by the Veteran's active military service.  Thus, for evidence in this case to be considered new and material, it must show that the Veteran's psychiatric condition is related to his active military service.  

In January 2011, a VA examiner concluded that the Veteran's "current mood disturbance does appear to be exacerbated by his hearing loss, therefore, it is viewed that his mental disorder is at least as likely as not connected to his service connected hearing loss."  This evidence is new and material.  Accordingly, the Veteran's prior claim is reopened.  The issue of entitlement to service connection for an acquired psychiatric disability is addressed below.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2015).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

In the instant case, the Veteran is seeking entitlement to service connection for an acquired psychiatric disability, to include as secondary to his service connected bilateral hearing loss.  

The Veteran's medical history is a complicated one.  Service treatment records including the Veteran's enlistment and separation physicals, are negative for any diagnosed psychiatric condition, although the Veteran was treated for alcohol intoxication in 1973.  Post service, VA outpatient treatment records, SSA records, and private medical records document a lengthy history of treatment for substance abuse and mental illness.  The Veteran reported during a 1997 hospitalization at Centre Community Hospital that he began experiencing depression as a child.  At a September 2010 VA examination, he reported a history of childhood abuse and behavioral problems.  Since separation from service, the Veteran has been diagnosed with a number of psychiatric conditions, including, major depression, anxiety disorder, dysthymic disorder, and mood disorder.

In April 1989, the Veteran was afforded a VA examination, and was diagnosed with alcohol dependency, cocaine dependency, substance abuse disorder, and dysthymic disorder "probably secondary to substance abuse."  In September 2010, the Veteran was afforded a new VA examination, but was not diagnosed with any Axis I disorder, other than polysubstance abuse in early remission.  He was also diagnosed with an avoidant personality disorder, which the examiner stated was not related to the Veteran's military service.  

In January 2011, the Veteran was afforded yet another VA examination.  He was diagnosed with anxiety disorder, not otherwise specified.  The examiner concluded that the Veteran's "current mood disturbance does appear to be exacerbated by his hearing loss, therefore, it is viewed that his mental disorder is at least as likely as not connected to his service connected hearing loss."  

However, a March 2011 addendum prepared jointly by the September 2010 and January 2011 VA examiners appears to retract, or at least modify, the January 2011 medical opinion.  Regarding this opinion, the addendum states, "There is no information that would help a clinician assert a causal link beyond speculation, based upon a clinical examination nor was it intended that 'exacerbation' suggests an etiology of a mental disorder."  The addendum further states, "The identified hearing loss is likely to contribute to disappointment, frustration, and other psychiatric symptoms however, there does not appear to be definitive information that suggests that he is suffering from a chronic Axis I mental condition as a result of his hearing loss."  

In sum, the record reflects confusion regarding the nature, etiology, and even existence of an acquired psychiatric disability.  Having reviewed the evidence, the Board finds that the evidence clearly supports a finding that the Veteran has a current acquired psychiatric disability.  However, the question of whether this condition is related to the Veteran's military service is more difficult to resolve.  Both VA and private medical records establish that the Veteran has a history of depression and substance abuse that preceded his active military service.

However, as noted above, the January 2011 VA examiner concluded that the Veteran's acquired psychiatric disability was aggravated by his service connected hearing loss.  While the RO concluded that the March 2011 addendum invalidates this opinion, the interpretation of the addendum most favorable to the Veteran is that it simply rejects a direct causal relationship between the Veteran's current psychiatric disorder and his service connected hearing loss.  That is, the addendum's authors do not believe that the Veteran's hearing loss caused him to develop his current psychiatric problems.  However, it does not appear to the Board that they repudiate the January 2011 finding that the Veteran's psychiatric condition is worsened by his hearing loss.  Indeed, the examiners state that the Veteran's hearing loss is likely to contribute to the Veteran's psychiatric symptoms.  

Accordingly, resolving any ambiguity in the Veteran's favor, the Board grants entitlement to service connection for an acquired psychiatric disability.  38 C.F.R. see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).  Moreover, given the confusing presentation of his psychiatric disability, all symptomatology should be attributed to what is being service connected.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the appellant's favor and the symptoms in question attributed to the service-connected disability).


ORDER

New and material evidence having been received, the Veteran's previously denied claim for an acquired psychiatric disability is reopened.

Entitlement to service connection for an acquired psychiatric disability, to include all possible diagnoses, including depression, is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


